Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-2, 7-11 and 14-17 are currently pending. 
Claim(s) 1 has been amended.
Claim(s) 11 and 14-17 have been withdrawn. 
Claim(s) 3-6, 12-13 and 18-19 have been canceled. 

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 11/13/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0070706, Fujioka in view of CN 203984350, Yang et al. (see attached machine translation) and CN 202562085, Nanjing et al.
Regarding claims 1 and 7-8 
Fujioka teaches a photovoltaic module (corresponding to a thin film solar battery module) [Fig. 1 and paragraph 0060], comprising: 
a front glass plate (1) [Fig. 1 and paragraph 0060], a first back plate (7) [Fig. 1 and paragraph 0060], an adhesive layer (seal resin 6) provided between the front glass plate (1) and the first back plate (7) [Fig. 1 and paragraph 0060], and a cell sheet (solar cells 5) provided in the adhesive layer (6) [Fig. 1 and paragraph 0060], wherein at least a hollow layer (space layer 2) is provided between the front glass plate (1) and the adhesive layer (6) [Fig. 1 and paragraph 0060];
the photovoltaic structure further comprising a support structure (seal spacer 3) [Fig. 1 and paragraph 0060], wherein the front glass plate (1) is supported on the support structure (3) [Fig. 1], such that the front glass plate (1) is separated from the adhesive layer (6) in a determined distance so as to form a hollow layer (2) [Fig. 1 and paragraph 0062].
Fujioka further teaches a thermal insulation layer 8, corresponding to a second back plate, provided over the back side of the solar cells (5), and at the bottom side of the first back plate (7) in order to prevent heat generated from escaping [Fig. 2 and paragraph 0068], the second back plate (8) being adhered to the first back plate (7) by 
Fujioka does not teach the thermal insulation layer being a thermal collecting plate (instant claim 1), a thermal collecting assembly, wherein the photovoltaic module is covered with the thermal collecting assembly at a bottom part and a side part, wherein the thermal collecting assembly comprises a heat exchanger contacting with the second plate and a thermal insulation layer for realizing a covering function at a bottom part and a side part.
Yang teaches an integrated photovoltaic/photo-thermal module (photovoltaic photo-thermal component) [Abstract and Fig. 2] comprising a cell sheet (battery sheet 5), wherein a thermal collecting plate (corresponding to thermally conductive glass 6) is installed at the back side of the cell sheet (5) [Fig. 2, Abstract and Pages 2 and 4], the thermal collecting plate (6) including a thermal collecting assembly (corresponding to heat-absorption tubes 11 and insulation layer 10) [Fig. 2, Pages 2 and 4], wherein the photovoltaic module is covered with the thermal collecting assembly (tubes 11 and insulation layer 10) at a bottom part [see Fig. 2], wherein the thermal collecting assembly comprises a heat exchanger (corresponding to heat absorbing tubes 11) contacting with the thermal collecting plate (6) and a thermal insulation layer (10) for realizing a covering function at a bottom part [Fig. 2, Pages 2 and 4].
The thermal collecting plate, and corresponding components (e.g., thermal collection assembly) enabling the module to simultaneously convert solar energy into electrical energy and thermal energy by using the remaining heat generated from, photoelectric conversion that would have otherwise dissipated/radiated as heat into the 
Fujioka and Yang are analogous inventions in the field of photovoltaic modules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the photovoltaic module of Fujioka, particularly the thermal insulation layer, with a heat conductive glass comprising a thermal collecting assembly positioned at the bottom of the module, as in Yang, in order to use the remaining heat generated from, photoelectric conversion that would have otherwise dissipated/radiated as heat into the air (lost in the air), thereby improving the utilization efficiency of the solar energy, achieving excellent heat insulation, and ensuring proper power generation [Yang, Pages 2-3].
	Modified Fujioka does not teach the thermal insulation layer of the thermal collecting assembly covering a side part.
Nanjing teaches an integrated photovoltaic/photo-thermal module wherein the thermal collecting assembly comprises a heat exchanger and an insulation layer covering a bottom part and a side part of the photovoltaic module [Fig. 3 and Pages 4-5].
Modified Fujioka and Nanjing are analogous inventions in the fields of integrated photovoltaic/photo-thermal modules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the insulation layer of the integrated photovoltaic/photo-thermal module in modified Fujioka to cover a bottom part and a side part of the photovoltaic module, as in Nanjing, because such provides effective heat insulation of the device [Nanjing, Fig. 3 and Pages 4-5].

With regards to the second back plate being adhered via an adhesive, it is further noted that Nanjing attaching thermal collecting plates (11) to desired surfaces by means of an adhesive (12) [Fig. 3 and Page 4].  Therefore, one of ordinary skill in the art would look into the known methods, which includes the utilization of an adhesive, for the obvious purpose of attaching the thermal collecting plate to a desired surface. 
Regarding claim 2
	Modified Fujioka teaches the photovoltaic module as set forth above, wherein the hollow layer (space layer 2) is vacuum or filled with nitrogen (the space layer, 2, may be formed as an inert gas layer containing nitrogen or as a vacuum layer) [Fujioka, paragraphs 0023 and 0035].
Regarding claim 9
Modified Fujioka teaches the photovoltaic module as set forth above, further comprising:
a frame (frame 7 is provided protect the module, facilitate installation and transportation) [Yang, Fig. 2, Pages 2 and 4], wherein the frame (7) is used for covering an outer side of the thermal insulation material (10) [Yang, Fig. 2, Pages 2 and 4].
Regarding claim 10
Modified Fujioka teaches the photovoltaic module as set forth above, wherein the heat exchanger (11) is fixed below the thermal collecting plate (6) [Yang, Fig. 2 and Pages 2 and 4].

Response to Arguments
Applicant’s arguments filed 11/13/2020 have been considered but are not persuasive.
Applicant argues that, in the solution of Fujioka, the chilled figured glass 1 (corresponding to a front glass plate) is supported on the seal spacer 3 (corresponding to a support structure), and the seal spacer 3 is supported on the flat glass substrate 4 (NOT corresponding to a second back plate). 
Applicant further argues that Fujioka fails to disclose “the support structure being supported on the second back plate.”
Examiner respectfully disagrees.  All of the layers above the second back plate (8) are being supported to an extent by said back plate.  The claim does not require direct physical contact between the supporting structure and the second back plate.  Accordingly, the rejection is maintained. 
Applicant argues that Fujioka, Yang and Nanjing fail to disclose “the second back plate is adhered below the first back plate by using an adhesive.”
Examiner respectfully disagrees.  Fujioka teaches that the second back plate (8) is adhered to the first back plate (7) by means of an adhesive (“through an adhesive agent as shown in FIG. 2”) [0053, 0067-0068 and 0090].  Further, that Nanjing attaching thermal collecting plates (11) to desired surfaces by means of an adhesive (12) [Fig. 3 and Page 4].  Therefore, one of ordinary skill in the art would look into the known methods, which includes the utilization of an adhesive, for the obvious purpose of attaching the thermal collecting plate to a desired surface. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0182432, Yoda et al. teaches a photovoltaic module (1) a front glass plate (11), a first back plate (24), an adhesive layer (25) provided between the front glass plate (1) and the first back plate (24), and a cell sheet (solar cells 21) provided in the adhesive layer (25), wherein at least a hollow layer (14) is provided between the front glass plate (1) and the adhesive layer (25), a support structure (13b and 13d), wherein the front glass plate (1) is supported on the support structure (13b and 13d), such that the front glass plate (1) is separated from the adhesive layer (25) in a determined distance so as to form a hollow layer (14), the supporting structure being supported by a second back plate (12), the second back plate (12) attached to the first back plate (24) by an adhesive [Figs. 1, 4 and 9, paragraphs 0007, 0053, 0057 and 0064].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/           Primary Examiner, Art Unit 1721